TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 3, 2016



                                      NO. 03-15-00271-CV


  Cynthia Walker, Individually and on Behalf of the Estate of Norman Walker; Stephen
 Walker; Stephanie Walker Hatton; Jordan Walker; and Caren Ann Johnson, Appellants

                                                 v.

   UME, Inc. d/b/a Camp Huaco Springs; WWGAF, Inc. d/b/a Rockin 'R' River Rides;
             William George Rivers; and Richard Duane Rivers, Appellees




        APPEAL FROM THE 433RD DISTRICT COURT OF COMAL COUNTY
             BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
                AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on April 21, 2015. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. Appellants shall pay all

costs relating to this appeal, both in this Court and the court below.